NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Submitted June 20, 2013
                                        Decided July 9, 2013

                                               Before

                                  RICHARD D. CUDAHY, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge                                 
                               




                                DIANE P. WOOD, Circuit Judge
                               




          
No. 12‐3012

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Eastern District of Wisconsin.

        v.                                            No. 10‐CR‐175

VICENTE RAMIREZ‐MENDOZA,                              Rudolph T. Randa,
     Defendant‐Appellant.                             Judge.



                                             O R D E R

       This is Vicente Ramirez‐Mendoza’s second appeal of his 144‐month sentence after
pleading guilty to conspiring to distribute marijuana. Last year we vacated and remanded
his sentence on the ground that the district court failed to address one of his arguments in
mitigation. On remand, the district court imposed an identical sentence, and Ramirez‐
Mendoza again appeals. His appointed counsel, however, has concluded that the appeal
lacks merit and moves to withdraw. See Anders v. California, 386 U.S. 738 (1967).
No. 12‐3012                                                                               Page 2

Ramirez‐Mendoza has not accepted our invitation to respond to counsel’s motion. See CIR.
R. 51(b). We address the potential arguments identified in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Ramirez‐Mendoza served as a middleman in a large‐scale drug‐trafficking
organization and was present during the kidnapping of the brother of a man who owed
money to the organization. He was arrested after the victim escaped and notified
authorities, and he was charged with conspiracy to kidnap, 18 U.S.C. § 1201(c), possession
of a firearm in furtherance of a crime of violence, 18 U.S.C. § 924(c)(1)(A)(i), conspiracy to
distribute marijuana, 21 U.S.C. §§ 846, 841(b)(1)(B), and illegally reentering the country after
having been removed, 8 U.S.C. § 1326(a). He pleaded guilty to the marijuana charge and the
remaining charges were dismissed. The district court sentenced him to 144 months’
imprisonment—57 months above the high end of his guidelines range—based primarily on
his participation in the “very serious” kidnapping. The court rejected Ramirez‐Mendoza’s
claim that he was not involved in the kidnapping and in fact had been held captive along
with the victim. On appeal, we agreed with Ramirez‐Mendoza that the district court failed
to address his alternative argument that he was coerced into participating in the kidnapping
through threats against his family in Mexico, and we remanded for resentencing. See United
States v. Ramirez‐Mendoza, 683 F.3d 771, 777 (7th Cir. 2012).

       At resentencing, the district court considered Ramirez‐Mendoza’s coercion argument
but reimposed the 144‐month sentence. The court acknowledged that Ramirez‐Mendoza
was likely subjected to some pressure but found this pressure insufficient to support a
finding that he was not responsible for the kidnapping. The court also noted that it
disbelieved Ramirez‐Mendoza’s claim not to have participated in the kidnapping, and thus
accorded little weight to his claim that his participation was coerced.

        Counsel first considers whether Ramirez‐Mendoza could argue that the district court
clearly erred by declining to credit his uncorroborated claim that he was coerced to
participate in the kidnapping. Counsel rightly concludes that this argument would be
frivolous because the district court explained its reasons for disbelieving Ramirez‐Mendoza:
his denial of involvement in the kidnapping was undermined by statements from the victim
as well as cellular‐tower data showing that his phone had traveled from Chicago to
Milwaukee and back on the day of the kidnapping; he continued to try to collect on the
drug debt after the kidnapping victim escaped; and he neither attempted to withdraw from
the conspiracy nor told authorities of any threats against him. Given this explanation, and
because a district court’s credibility findings are entitled to the highest deference, see United
States v. Ngatia, 477 F.3d 496, 500 (7th Cir. 2007), we would not conclude that the district
court clearly erred by failing to find that Ramirez‐Mendoza was coerced to participate in the
kidnapping.
No. 12‐3012                                                                                 Page 3

        Counsel also considers whether Ramirez‐Mendoza could argue that his 144‐month
sentence is substantively unreasonable because the district court did not adequately explain
its reasons for the above‐guidelines sentence. Although the sentence is about 66 percent
longer than the top end of Ramirez‐Mendoza’s 70‐to‐87‐month guidelines range (which
included upward adjustments based on the use of violence and of a firearm in the
kidnapping, see U.S.S.G. §§ 2D1.1(b)(1), (b)(2)), we would uphold an above‐guidelines
sentence so long as the district court adequately explained its reasons in light of the factors
in 18 U.S.C. § 3553(a). See United States v. Abebe, 651 F.3d 653, 657 (7th Cir. 2011); United
States v. Hill, 645 F.3d 900, 911 (7th Cir. 2011); United States v. Courtland, 642 F.3d 545, 550–51
(7th Cir. 2011). Here, the court thoroughly discussed the § 3553(a) factors at sentencing,
noting the need to protect the public and promote respect for the law and highlighting the
seriousness of the kidnapping, which involved bodily injury and physical assault. In light of
this explanation, it would be frivolous for Ramirez‐Mendoza to argue that his sentence was
unreasonable.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.